                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         NICHOLAS M. PATE,
                                   5                                                           Case No. 19-cv-02979-KAW (PR)
                                                         Petitioner,
                                   6
                                                  v.
                                   7                                                           ORDER OF TRANSFER
                                         SUPERIOR COURT OF WASHINGTON,
                                   8
                                                         Respondents.
                                   9

                                  10           Petitioner, who appears to be a pretrial-detainee at Skagit County Justice Center (“SCJC”)

                                  11   in Mount Vernon, Washington, has filed a pro se petition for a writ of habeas corpus pursuant to

                                  12   28 U.S.C. § 2241, alleging his right to a speedy trial was violated and that his attorney failed to
Northern District of California
 United States District Court




                                  13   move to suppress evidence from an illegal search.

                                  14           Where a petitioner is incarcerated in one state and files a § 2241 petition in a federal

                                  15   district court in another state, the federal district court lacks jurisdiction over his custodian to

                                  16   effect process or enforce its orders and must accordingly transfer or dismiss the petition. Hassain

                                  17   v. Johnson, 790 F.2d 1420, 1420 (9th Cir. 1986) (no jurisdiction in California to address petition

                                  18   where inmate incarcerated in Arizona).

                                  19           Because this Court lacks jurisdiction over this case it must be dismissed or transferred. In

                                  20   the interests of justice, this case is transferred to the United States District Court for the Western

                                  21   District of Washington.

                                  22           All remaining motions are TERMINATED on this Court’s docket as no longer pending in

                                  23   this Court.

                                  24           IT IS SO ORDERED.

                                  25   Dated: July 17, 2019                            ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  26                                                   UNITED STATES MAGISTRATE JUDGE
                                  27

                                  28
